Filed 6/25/14




                           CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              FIFTH APPELLATE DISTRICT

CITY OF PATTERSON,
                                                                      F067629
        Plaintiff and Appellant,
                                                              (Super. Ct. No. 670181)
                  v.

TURLOCK IRRIGATION DISTRICT,                                        OPINION
        Defendant and Respondent.



        APPEAL from a judgment of the Superior Court of Stanislaus County. Roger M.
Beauchesne, Judge.
        Burke, Williams & Sorensen, Michelle Marchetta Kenyon, Kevin D. Siegel;
L + G, LLP, Dennis C. Beougher for Plaintiff and Appellant.
        Griffith & Masuda, Roger K. Masuda, David L. Hobbs; Best, Best & Krieger,
Gene Tanaka, Malathy Subramanian for Defendant and Respondent.


        This appeal echoes a familiar cry from the American Revolution—“No taxation
without representation!” Here, a surcharge, not a tax, is the source of discontent. The
surcharge is imposed by defendant Turlock Irrigation District (TID) on electrical rates
collected from customers in a service area outside TID’s boundaries. These outsiders are
not eligible to vote in TID’s elections or to sit on its board of directors and, therefore, are
not represented in the rate-setting process.
       Plaintiff City of Patterson (City or Patterson) sought to obtain voting rights for the
disenfranchised customers by requesting that the Stanislaus Local Agency Formation
Commission (Stanislaus LAFCO) approve an expansion of TID’s boundaries through an
annexation of the electrical service area. TID opposed City’s request and, in accordance
with procedures set forth in Government Code section 56857,1 submitted a resolution to
Stanislaus LAFCO requesting the annexation proceedings be terminated.
       City responded by filing this lawsuit to challenge the validity of TID’s resolution.
City alleged that TID’s resolution did not meet the requirements of section 56857. In
particular, City argued that the water-related financial and service concerns described in
TID’s resolution were not legitimate because the application for the annexation of
territory was limited to retail electrical service and would not expand TID’s obligations to
provide irrigation water. The trial court denied all of City’s challenges and entered
judgment in favor of TID.
       Our review of the statutory provisions that govern City’s application for TID’s
annexation of the territory where it provides electrical service leads us to conclude that
City’s application must include a plan for providing services to the annexed territory and
that plan must describe the services to be extended to the affected territory. (§ 56653.)
Here, City’s application did not include such a plan and did not seek to extend any
services to the affected territory. Therefore, the application failed to comply with the
statutory requirements in section 56653. Because City’s application is not a type of
application authorized by statute, it cannot succeed. Therefore, it would be meaningless
to allow City to challenge the validity of TID’s resolution requesting termination of the
annexation proceedings.



       1All   further statutory references are to the Government Code unless otherwise
indicated.



                                             2.
       In short, the purported evil that City’s application seeks to redress—an irrigation
district imposing charges for electrical services on customers who cannot vote in district
elections because they reside outside the district’s boundaries—has not been identified by
the Legislature as a problem that the annexation of territory is intended to redress. The
statutory scheme as presently enacted does not authorize the expansion of a district’s
territorial boundaries for the sole purpose of granting voting rights to consumers of the
district’s electrical services.
       We therefore affirm the judgment in favor of TID.
                                  FACTS AND PROCEEDINGS
TID’s expansion of electrical service
       In January 2002, Pacific Gas and Electric Company (PG&E) filed an application
with the California Public Utilities Commission (PUC) for authorization to sell to TID
certain electric distribution and transmission facilities in a portion of western Stanislaus
County. Because the service area was outside TID’s boundaries, the application to the
PUC included a request that TID be allowed to provide extraterritorial service pursuant to
Public Utilities Code section 9608.
       In April 2003, the PUC approved PG&E’s application and the proposed
transaction. In accordance with the relevant agreements and the PUC’s approval, TID
was to operate the electric distribution system in an area that included City and adjacent
rural areas and contained approximately 225 square miles (Westside area) with 5,450
existing accounts. One reason the PUC approved the application was California’s policy
of favoring service area agreements between electric corporations and districts that avoid
duplication of facilities and service and the corresponding inefficient allocation of
resources. In furtherance of this policy, PG&E and TID agreed not to serve retail electric
customers in each other’s service areas and not to build or operate transmission or
distribution facilities in each other’s service areas.



                                               3.
       When TID acquired the electrical service facilities in the Westside area, it made no
attempt to annex the new service area or to expand its sphere of influence.
City’s annexation application
       Over eight years after the PUC’s approval, Patterson’s city council passed a
resolution authorizing the city manager to file an application with Stanislaus LAFCO to
change TID’s boundaries to include the Westside area. The change of boundaries would
allow residents of that area to be represented on TID’s board of directors and to vote in
future TID elections.
       In August 2011, City filed an application for sphere of influence amendment,
reorganization, and annexation to TID. The application stated: “Pursuant to Government
Code §56654, the City of Patterson is seeking annexation/sphere of influence
reorganization for only retail electrical service to Turlock Irrigation District for [the
Westside area].” City’s reason for the proposal was to provide residents of Westside “the
right to be represented concerning their retail electrical charges.” The application stated
that residents of the Westside area were “subject to a surcharge imposed only on
[Westside area] customers .…” The application asserted, in effect, that voting rights
were important for these customers because the PUC “cannot regulate retail electrical
utilities owned by a public entity, such as TID.”
       Stanislaus LAFCO accepted the application, placed the proposal on the agenda for
its next meeting (for informational purposes only), sent a copy of the application to TID,
and sent a letter to City about the application. The letter (1) listed additional items
needed for the application, (2) identified items that needed clarification, and (3) stated
that City would have to bear the expense of the municipal service review that
section 56425 requires before a district’s sphere of influence may be modified. The letter
requested “clarification regarding a proposal affecting ‘only retail electric service,’ as this
would suggest a divestiture of power for [TID] in the subject area, as defined under
Government Code §56037.2. Should a proposal for a change of organization involve a

                                              4.
divestiture of power, it shall only be initiated by the legislative body of that special
district (§56654b).”2 The letter also indicated that TID had acted appropriately when it
decided not to apply for a change of its boundaries: “Stanislaus LAFCO has determined
that changes to [TID’s] electric service area do not require the application for change of
organization or reorganization with LAFCO (see also: Water Code §22120).”
TID’s resolution requesting termination
       TID’s board of directors reacted to City’s application by adopting Resolution
No. 2011-92. The resolution stated that (1) an annexation of territory for a limited
purpose, such as for “‘only retail electrical service,’” was not authorized by state law;
(2) the annexation of the Westside area would increase the jurisdictional area of TID
from 308 square miles to 533 square miles; (3) TID would be required to provide
irrigation water to farm land in the Westside area on the same basis as farm land with its
current jurisdiction; (4) TID lacked the water conveyance infrastructure to service the
Westside area; and (5) providing water to the additional area created service and financial
concerns.
City’s lawsuit
       TID’s submission of its resolution to Stanislaus LAFCO caused City to initiate
litigation. On October 14, 2011, City filed a complaint with causes of action for
declaratory relief, injunctive relief, ordinary mandamus, and administrative mandamus.
Pursuant to these causes of action, City sought to have Resolution No. 2011-92 set aside,
invalidated, or otherwise declared void.
       TID filed a demurrer and, in January 2012, the trial court overruled the demurrer
to City’s complaint.


       2Section  56037.2 defines “divestiture of power” as “the termination of the power
and authority to provide particular functions or classes of services within all or part of the
jurisdictional boundaries of a special district.”



                                              5.
City’s amended application
       In February 2012, City submitted an amended application to Stanislaus LAFCO
that reduced the area of proposed annexation to approximately 133 square miles. Much
of the land deleted from the amended application was irrigated by another water or
irrigation district. The amended application continued to assert that City sought
“annexation/sphere of influence reorganization for only retail electrical service .…”
       In response to City’s amended application, the board of directors of TID adopted
Resolution No. 2012-32, which again requested termination of the annexation
proceedings before Stanislaus LAFCO in accordance with section 56857. Resolution
No. 2012-32 became the subject of this litigation when City amended its complaint to
challenge the validity of that resolution.
       Of particular interest to this appeal is the entry on Stanislaus LAFCO’s preprinted
application form that requests information about the plan for providing public services.
City’s amended application responded to that item as follows: “N.A. Retail electrical
service[s] are already being provided by TID to [the Westside area].”3
Trial court’s decision
       In April 2013, the matter proceeded to a writ hearing and court trial. On April 22,
2013, the court issued a written decision on petition for writ of mandate. The court
denied the petition for writ of mandate, stating:

       “The Court finds that TID’s resolution is ‘based upon written findings
       supported by substantial evidence in the record that the request is justified
       by a financial or service related concern’ as required by Government Code
       § 56857(b). Specifically, the Court notes that although Government Code

       3The   absence of a plan for providing services within the affected territory raises a
question about the interpretation and application of the provisions of section 56653 to the
facts of this case. Subdivision (a) of section 56653 provides that, when a local agency
submits a resolution of application for a change of organization, it also shall submit a
plan for providing services within the affected territory. (See part IV.A, post.)



                                             6.
       § 56886(j) and (v) permit the LAFCO to restrict annexation to electrical
       service, Patterson did not expressly request such a restriction in its
       application, and even if it had, the LAFCO would not be required to honor
       such a request. The imposition of limiting conditions under Government
       Code § 56886 is solely within the discretion of the LAFCO, and
       accordingly, Patterson’s application potentially affects TID’s obligations to
       provide water service. For this reason, the findings in TID’s resolution are
       related to the ‘subject of the application,’ as required by Government Code
       § 56857(d)(2), even under Patterson’s more restrictive reading of this
       requirement.”
       Subsequently, the superior court entered an order stating City’s petition was
denied in accordance with its written decision and directing that judgment be entered in
TID’s favor. The judgment was entered on June 24, 2013.
       Three days later, City filed a notice of appeal.
                                       DISCUSSION
I.     Standard of review
       Issues of statutory construction, as well as the application of that construction to a
particular set of facts, are questions of law subject to independent review. (Scheenstra v.
California Dairies, Inc. (2013) 213 Cal.App.4th 370, 391; Twedt v. Franklin (2003) 109
Cal.App.4th 413, 417.)
II.    Principles of statutory construction
       A reviewing court’s fundamental task in construing a statute is to ascertain the
intent of the lawmakers so as to effectuate the purpose of the statute. (Honchariw v.
County of Stanislaus (2011) 200 Cal.App.4th 1066, 1073, citing Wilcox v. Birtwhistle
(1999) 21 Cal.4th 973, 977.) This task begins by scrutinizing the actual words of the
statute, giving them their usual, ordinary meaning. (Garcia v. McCutchen (1997) 16
Cal.4th 469, 476; Honchariw, supra, at p. 1073.)
       When the statutory language, standing alone, is clear and unambiguous—that is,
has only one reasonable construction—courts usually adopt the plain meaning of that
language. (Hughes v. Board of Architectural Examiners (1998) 17 Cal.4th 763, 775.)



                                              7.
       Alternatively, when statutory language is “susceptible to more than one reasonable
interpretation” (Hoechst Celanese Corp. v. Franchise Tax Bd. (2001) 25 Cal.4th 508,
519), it is regarded as ambiguous and there is no plain meaning. Where more than one
reasonable interpretation is possible, courts must select the construction that comports
most closely with the apparent intent of the Legislature, with a view to promoting rather
than defeating the general purpose of the statute. (Honchariw v. County of Stanislaus,
supra, 200 Cal.App.4th at p. 1073.)
       Courts determine the apparent intent of the Legislature by reading the ambiguous
language in light of the statutory scheme rather than reading it in isolation. (Lungren v.
Deukmejian (1988) 45 Cal.3d 727, 735.) In other words, the ambiguous language must
be construed in context, and provisions relating to the same subject matter must be
harmonized to the extent possible. (Ibid.) In addition, courts may determine the apparent
intent of the Legislature by evaluating a variety of extrinsic aids, including the ostensible
objects to be achieved by the statute, the evils to be remedied, the statute’s legislative
history, and public policy. (Honchariw v. County of Stanislaus, supra, 200 Cal.App.4th
at p. 1073.)
III.   Background
       A.      Purpose and authority of a LAFCO
       The Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000
(Reorganization Act)4 was enacted to encourage orderly growth and development in
California. (§ 56001.) An “important factor” in achieving the policy goal of orderly
growth and the efficient extension of government services is “the logical formation and




       4TheReorganization Act (formerly the Cortese-Knox Local Government
Reorganization Act of 1985) is codified at sections 56000 through 57550.



                                              8.
determination of local agency boundaries .…” (Ibid.) “Local agency” includes both
cities and districts.5 (§ 56054.)
       The Reorganization Act provides for the establishment of a local agency formation
commission (“LAFCO”) in each county. (§§ 56325-56337.) The county’s LAFCO is the
administrative agency charged with the responsibility of determining the boundaries of
cities and districts. (§ 56375 [powers and duties]; see § 56301 [purposes of LAFCO].)
       A LAFCO consists of two members appointed by the county, two members
appointed by the cities within the county, two members appointed by the special districts
within the county, and one member to represent the general public who is appointed by
the other commission members. (§ 56325.)
       A LAFCO’s authority over the boundaries of local agencies includes the power to
approve a change in the boundaries of an existing district. (§ 56375, subd. (a)(1) [power
to approve or disapprove proposals for changes of organization]; § 56021, subd. (c)
[“‘Change of organization’” includes annexation to city or district].)
       B.     Annexation proposals
              1.       General provisions
       Part 3 of the Reorganization Act addresses LAFCO proceedings for a change of
organization6 or reorganization. It contains six chapters consisting of sections 56650
through 56898.
       Section 56650 provides that LAFCO “proceedings for a change of organization …
may be initiated by petition or by resolution of application in accordance with this
chapter.” The reference to “this chapter” means chapter 1 of part 3 of the Reorganization

       5“‘District’”and “‘special district’” have the same definition: “[A]n agency of the
state, formed pursuant to general law or special act, for the local performance of
governmental or proprietary functions within limited boundaries .…” (§ 56036.)
       6“‘Change     of organization’” includes an annexation to, or a detachment from, a
city or a district. (§ 56021, subds. (c)-(f).)



                                             9.
Act.7 City initiated the proceeding for a change in TID’s organization by submitting a
“resolution of application,” not a petition. (§ 56650.)
       Section 56654, subdivision (a) authorizes an “affected local agency” to propose a
change of organization by adopting “a resolution of application.” “‘Affected local
agency’” is defined to include any city “that contains, or would contain, or whose sphere
of influence contains or would contain, any territory for which a change of organization
is proposed .…” (§ 56014; see § 56054 [“‘local agency’” includes cities].) Here, City
qualifies as an “affected local agency” because its territory is within the Westside area
that is proposed for annexation to TID. The statute’s use of the term “any territory”
means that City’s boundaries need not include all the territory proposed for annexation.
       Section 56652 specifies the information that must be included in an application
form. Among other things, the application must contain the resolution of application, a
statement of the nature of the proposal, and a map and description of the subject territory.
(§ 56652, subds. (a)-(c).)
       In addition, when a local agency proposes a change of organization, it “shall
submit with the resolution of application a plan for providing services within the affected
territory.” (§ 56653, subd. (a); see § 14 [“‘shall’” is mandatory].) The contents of the
plan for providing services are specified in subdivision (b) of section 56653, which states
the plan “shall include” a “description of the services to be extended to the affected
territory.”
              2.       Third-party annexation proposals
       When a proposal to change a district’s boundaries by annexing territory is initiated
by a third party (i.e., a person other than the district itself or the county’s LAFCO), that




       7Chapter    1 consists of sections 56650 through 56668.5.



                                             10.
proposal is subject to section 56857. The text of subdivision (a) of section 568578
contains no explicit limitations on who may submit an annexation proposal or on the
purpose of the proposal. For example, section 56857 does not state that (1) an annexation
of territory must be for the purpose of extending the district’s services to the applicant or
(2) an annexation must not be motivated by political concerns.
       When a LAFCO receives such an annexation proposal from a third party such as
City, the proposal must be placed on the agenda for the LAFCO’s next meeting for
information purposes only and a copy of the proposal sent to the affected district.
(§ 56857, subd. (a).)
       The affected district may oppose the proposed annexation of territory in
accordance with the procedures set forth in subdivision (b) of section 56857.
Specifically, the district “may adopt and transmit to the [LAFCO] a resolution requesting
termination of the proceedings.” (§ 56857, subd. (b); see § 14 [“‘may’” is permissive].)9
The authority to request termination of the annexation proceeding is subject to the
following limitation: “The resolution requesting termination of the proceedings shall be



       8Subdivision    (a) of section 56857 states: “Upon receipt by the [LAFCO] of a
proposed change of organization or reorganization that includes the annexation of
territory to any district, if the proposal is not filed by the district to which annexation of
territory is proposed, the executive officer [of the LAFCO] shall place the proposal on the
agenda for the next [LAFCO] meeting for information purposes only and shall transmit a
copy of the proposal to any district to which the annexation of territory is requested.”
       9The  full text of subdivision (b) of section 56857 states: “No later than 60 days
after the date that the proposal is on the [LAFCO’s] meeting agenda in accordance with
subdivision (a), any district to which annexation of territory is proposed may adopt and
transmit to the [LAFCO] a resolution requesting termination of the proceedings. The
resolution requesting termination of the proceedings shall be based upon written findings
supported by substantial evidence in the record that the request is justified by a financial
or service related concern. Prior to the [LAFCO’S] termination of proceedings pursuant
to subdivision (c), the resolution is subject to judicial review.” (Italics added.)



                                             11.
based upon written findings supported by substantial evidence in the record that the
request is justified by a financial or service related concern.” (§ 56857, subd. (b).)
       When a LAFCO receives a timely resolution requesting termination and it has not
been served with notice of a lawsuit challenging the resolution, the LAFCO “shall
terminate the proceedings no sooner than 30 days from receipt of the resolution from the
district.” (§ 56857, subd. (c).)
       In the present case, the trial court applied the provisions of section 56857 and
concluded that TID’s resolution requesting termination was valid.
IV.    Procedural challenges to City’s application
       City’s appeal from the trial court decision raises a number of questions of statutory
interpretation concerning section 56857. Additional questions of statutory interpretation
are presented by TID’s contentions that City’s proposal for the annexation of territory is
void because of procedural defects and, as a result, no useful purpose would be served by
this court invalidating TID’s resolution and requiring the Stanislaus LAFCO proceeding
to go forward. (See Wilson v. Blake (1915) 169 Cal. 449, 454 [writ will be issued only
when useful purpose will be accomplished thereby].)
       In Wilson v. Blake, supra, 169 Cal. 449, a candidate for commissioner filed a
petition for writ of mandate to compel a city council to canvass the returns of an election.
(Id. at p. 449.) The proceeding was heard in the Court of Appeal, which issued the writ
of mandate. (Id. at p. 450.) The California Supreme Court reviewed the matter and then
denied the writ and sustained the city council’s demurrer to the petition. (Id. at p. 454.)
       The Supreme Court concluded that the improper form of ballot used in the recall
election rendered the election returns void for uncertainty. (Wilson v. Blake, supra, 169
Cal. at p. 453.) As a result, the court refused to issue a writ directing the city council to
perform the public duty of canvassing the return because the city council would have
declared the election returns void for uncertainty, an outcome of no benefit to the
candidate for commissioner who sought the writ. To explain its refusal to issue a writ,

                                              12.
the court stated that a writ of mandate is issued “to compel the performance not only of a
public duty but of a useful public duty .… [A court] will exercise its power to issue the
writ only when some useful purpose may be accomplished thereby.” (Id. at p. 454.)
There was no point in requiring the city council to canvass the election returns that were
void. (See Civ. Code, § 3532 [the law does not require idle acts].)
       Based on the rationale in Wilson v. Blake, supra, 169 Cal. 449, we will treat TID’s
contentions regarding procedural defects in City’s application as presenting threshold
questions that should be resolved before the validity of TID’s resolution is addressed.
       City has opposed this approach by arguing that this court should limit the issues it
considers to the subject of its petition—that is, the validity of TID’s resolution under
section 56857. City argues that the alleged procedural defects of its application are not
ripe and this court should not prejudge issues not yet decided by the administrative
agency with expertise in reviewing applications. Based on considerations of efficiency
and economy, for both the courts and the parties, we will follow the reasoning in Wilson
v. Blake, supra, 169 Cal. 449, and address issues that would bar meaningful relief.
       A.     Failure of application to request any new services
       One of the procedural defects raised by TID concerns the failure of City’s
application to provide for an extension of services within the new territory. TID contends
that a plan for such services is a necessary component of an application that proposes the
annexation of territory. We agree.
       The statutory provisions relied upon by TID are sections 56654 and 56653.
Subdivision (d) of section 56654 provides that “a resolution for application shall contain
all of the matters specified for a petition in Section 56700 and shall be submitted with a
plan for services prepared pursuant to Section 56653.” (Italics added.) Section 56653
provides in full:

       “(a) Whenever a local agency or school district submits a resolution of
       application for a change of organization or reorganization pursuant to this


                                             13.
       part, the local agency shall submit with the resolution of application a plan
       for providing services within the affected territory.

       “(b) The plan for providing services shall include all of the following
       information and any additional information required by the [LAFCO] or the
       executive officer:

       “(1) An enumeration and description of the services to be extended to the
       affected territory.

       “(2) The level and range of those services.

       “(3) An indication of when those services can feasibly be extended to the
       affected territory.

       “(4) An indication of any improvement or upgrading of structures, roads,
       sewer or water facilities, or other conditions the local agency would impose
       or require within the affected territory if the change of organization or
       reorganization is completed.

       “(5) Information with respect to how those services will be financed.”
       (Italics added.)
       The provisions in section 56653 use mandatory language when referring to the
submission of a plan for providing services (i.e., “shall submit”) and when referring to
the contents of such a plan (i.e., “shall include all of the following information”). In
TID’s view, this mandatory language necessarily implies that an application does not
comply with the statute if it does not propose an extension of services and include a plan
that enumerates and describes “the services to be extended to the affected territory.”
(§ 56653, subd. (b)(1).)
       We believe the meaning of the statutory phrase “the services to be extended to the
affected territory” can be illustrated by contrasting it with a phrase that refers to “the
services, if any, to be extended to the affected territory.” Had the Legislature included “if
any” in the version it enacted, it would have indicated that a plan describing the extension
of services was not required for all applications that propose a change in organization.
The Legislature’s decision not to express any limitations on the mandatory phrases “shall



                                              14.
submit” and “shall include” in section 56653 indicates an intention that the items
following those phrases are necessary (not optional) for compliance with the statute.
       City’s reply brief did not address TID’s arguments regarding the application of
section 56653 to its amended application. During oral argument, City contended that
Stanislaus LAFCO should determine the validity of City’s application in the first
instance.
       City’s amended application addressed the plan for providing public services
simply by stating: “N.A. Retail electrical service[s] are already being provided by TID
to [the Westside area.]”
       City’s position that the requirement for a plan is not applicable to its application
implies that the requirement is optional, rather than mandatory. This interpretation of
section 56653, however, is contrary to the plain meaning of the language used and is
contrary to the general principle that courts should not add language to a statute. (See
Code Civ. Proc., § 1858 [in construing statute, judges should not insert what Legislature
has omitted].)
       Therefore, we conclude that an application for the annexation of territory must
include a plan for providing services to the affected territory, and that plan must describe
the services to be extended to the affected territory. If the application does not propose to
extend services to the affected area, then it is unable to satisfy the mandatory terms of
section 56653 and, therefore, cannot be considered a valid and complete application.
(See § 56658, subds. (c) & (g) [incomplete applications].)
       Because City’s application, in the form presented, does not comply with the
statute, and it appears that City will not be able to cure the noncompliance by providing
the required plan, nothing useful could be accomplished by this court issuing a writ of
mandate directing TID to set aside its resolution requesting termination. Such a writ
could not lead to Stanislaus LAFCO validly approving City’s application proposing an



                                             15.
annexation of territory by TID because the application fails to comply with the
Reorganization Act. (Wilson v. Blake, supra, 169 Cal. at p. 454.)
       Therefore, we will uphold the trial court’s decision to deny City’s petition for writ
of mandate.
       B.       Other issues
       TID also argued that (1) City’s application was void based on other alleged
procedural defects, (2) the trial court lacked subject matter jurisdiction,10 (3) its
resolution requesting termination of the proceedings complied with section 56857, and
(4) approval of City’s application would result in a divestiture of the district’s power in
violation of the limitations contained in section 56654, subdivision (b). In view of our
conclusion about the meaning and application of section 56653 to the application
submitted by City, we need not reach these additional issues.
                                       DISPOSITION
       The judgment entered on June 24, 2013, is affirmed. TID shall recover its costs on
appeal.
                                                                   _____________________
                                                                              Sarkisian, J.*
WE CONCUR:

 _____________________
 Kane, Acting P.J.

 _____________________
 Peña, J.

       10In particular, we do not reach the issue whether the PUC’s authorization of TID
to provide extraterritorial service to the Westside area pursuant to Public Utilities Code
section 9608 deprived the trial court of jurisdiction to consider the validity of TID’s
resolution. (See Pub. Util. Code, § 1759 [jurisdiction to review, correct, or annul order of
PUC].)
       *Judge  of the Superior Court of Fresno County, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.



                                              16.